PER CURIAM.
The defendant appeals from his twenty-two-year concurrent sentences entered upon his convictions on two counts of robbery and one of grand theft. While the twenty-two years was at the top of and thus within the range of the permissible guidelines sentence, the sentence as to each individual count exceeded the statutory maximum, fifteen years for robbery, as a second degree felony, §§ 812.13(2)(e) and 775.082(3)(c), Fla.Stat. (1989), and five years for grand theft, as a third degree felony. §§ 812.014(2)(e)(4) and 775.082(3)(d), Fla.Stat. (1989). In these circumstances, we vacate the sentences actually imposed and remand to permit the trial court to reimpose the twenty-two-year total term of imprisonment by structuring consecutive sentences on each of the three counts which are respectively within the statutory maximum. Thompson v. State, 558 So.2d 111 (Fla. 3d DCA 1990).
Vacated, remanded.